956 F.2d 21
1992-1 Trade Cases  P 69,729, 1992 Copr.L.Dec.P 26,868
UNITED STATES of America, Plaintiff-Appellee,v.AMERICAN SOCIETY OF COMPOSERS, AUTHORS, AND PUBLISHERS,Defendant-Appellant.In the Matter of Application of TURNER BROADCASTING SYSTEM,INC., Applicant-Appellee,For the Determination of Reasonable License Fees.In the Matter of the Applications of USA NETWORK, LifetimeTelevision, the Discovery Channel, the CBN Family Channel,Black Entertainment Cable Network, Arts & EntertainmentCable Network, the Disney Channel, Home Box Office Inc.,Showtime Networks Inc., MTV Networks Inc., Opryland USA,Inc., Playboy Video Entertainment Group, Inc., AmericanMovie Classics Company, Sportschannel Prism Associates,Bravo Company, and Country Music Television, Inc.,Applicants-Appellees.For Licenses for their Cable Program Services.
No. 718, Docket 91-6212.
United States Court of Appeals,Second Circuit.
Argued Jan. 15, 1992.Decided Jan. 24, 1992.

Jay Topkis, New York City (Allan Blumstein, Robert N. Kravitz, Daniel McNeel Lane, Jr., Paul, Weiss, Rifkind, Wharton & Garrison, Ross Charap, Bernard Korman, of counsel), for defendant-appellant ASCAP.
R. Bruce Rich, New York City (Kenneth L. Steinthal, Evie C. Goldstein, Weil, Gotshal & Manges, of counsel), for applicants-appellees USA Network, Lifetime Television, CBN Family Channel, Black Entertainment Cable Network, Playboy Video Entertainment Group, Inc. and Cable Educational Network, Inc.
Bruce D. Sokler, Washington, D.C.  (Lisa W. Schoenthaler, Leslie Ballou Calandro, Mintz, Levin, Cohn, Ferris, Gilovsky and Popeo, Washington, D.C., David Dunn, Davis, Markel & Edwards, New York City, of counsel), for applicant-appellee Turner Broadcasting System, Inc.
Robert D. Joffe, Cravath, Swaine & Moore, New York City, on the brief, for applicant-appellee Home Box Office, Inc.
Philip R. Hoffman, Pryor Cashman Sherman & Flynn, New York City, on the brief, for applicants-appellees Opryland USA, Inc. and Country Music Television, Inc.
Alan J. Hartnick, Colton, Hartnick, Yamin & Sheresky, New York City, on the brief, for applicant-appellee Arts & Entertainment Cable Network.
Thomas J. Agnello, Jr., Simpson Thacher & Bartlett, New York City, on the brief, for applicant-appellee Disney Channel.
Robert J. Sisk, Norman C. Kleinberg, Michael E. Salzman, Charles Lozow, Padraig A. O'Riordain, Hughes Hubbard & Reed, New York City, on the brief, for amicus curiae Broadcast Music, Inc.
Before TIMBERS, MESKILL and CARDAMONE, Circuit Judges.
PER CURIAM:


1
This is an appeal from the grant of summary judgment and the entry of an injunction by the United States District Court for the Southern District of New York, Dolinger, M.J., on applicants' request for certain licenses from the defendant-appellant American Society of Composers, Authors and Publishers (ASCAP) pursuant to the provisions of a consent judgment between ASCAP and the Department of Justice.   United States v. ASCAP, No. Civ. 13-95 (S.D.N.Y. Mar. 14, 1950).


2
The judgment of the district court is affirmed substantially for the reasons stated by Magistrate Judge Dolinger in his Memorandum and Order dated July 11, 1991, as corrected by Order dated August 6, 1991, his Memorandum and Order dated August 8, 1991, and his Order and Judgment dated August 8, 1991, entered as a final judgment pursuant to Fed.R.Civ.P. 54(b).  782 F.Supp. 778 (S.D.N.Y.1991).